Filed 3/2/21 In re Paxton D. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re PAXTON D., a Person Coming                                      B305497
Under the Juvenile Court Law.                                         (Los Angeles County
                                                                      Super. Ct. No. 19CCJP08106A)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

COLTER C.,

         Defendant and Appellant.


      APPEAL from a jurisdictional finding and dispositional
orders of the Superior Court of Los Angeles County. Rashida A.
Adams, Judge. Affirmed.

     Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Melania Vartanian, Deputy County
Counsel, for Plaintiff and Respondent.
                        _________________________



      Colter C. (father) challenges the juvenile court’s
jurisdictional finding and dispositional orders concerning his son
Paxton D. (Paxton, born Oct. 2015). (Welf. & Inst. Code, §§ 300,
subd. (b), 358, subd. (a);1 Cal. Rules of Court, rule 5.690.)
Specifically, he contends that (1) insufficient evidence supports
the juvenile court’s jurisdictional finding; (2) insufficient evidence
supports the juvenile court’s removal order; (3) the juvenile court
abused its discretion in failing to continue the jurisdiction and
disposition hearings; (4) the juvenile court erred in terminating
jurisdiction; and (5) the juvenile court erred in only awarding
father monitored visitation with Paxton.
      We reject each of father’s arguments. Accordingly, we
affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
Prior Child Welfare and Family Law History
      In April 2016, an allegation of general neglect by father of
Paxton was deemed unsubstantiated. However, at that time,
mother filed for and obtained a restraining order.
      In November 2016, an allegation of emotional abuse by
father of Paxton was substantiated. Specifically, father had

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                  2
Paxton in his arms when Amber S. (mother), Paxton’s mother,
objected to father’s plans to take Paxton overnight. Mother told
father to give Paxton back, but he refused. Mother then stated
that she was going to call law enforcement. Father became angry
and threw the child on the bed and pushed mother in the face.
Paxton began to cry. Mother called law enforcement and father
left. Father denied being in the home. Father violated the active
restraining order by being in the home. At that time, mother was
settling the matter in family court.
       On April 5, 2018, the family law court ordered mother to
have sole legal custody of Paxton, and both parents would share
physical custody of the child. Father was ordered to have weekly
visitation from Friday at 8:00 p.m. until Monday at 8:00 a.m.
Detention Report (Dec. 19, 2019)
       On October 8, 2019, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral,
alleging general neglect of Paxton by father. On October 7, 2019,
father was arrested after his ex-girlfriend, Christine L.
(Christine), contacted law enforcement to report that he was
stalking her. Law enforcement stopped father’s vehicle, which
contained two large duffle bags of marijuana (approximately 20
pounds) and $14,000 in cash. Paxton was with father during the
incident, sitting in the booster chair in the backseat of the
vehicle.
       Mother had been cooperative during this investigation, and
she reported to DCFS that she would not allow father to have
access to Paxton. This incident was the second time in 2019 that
mother was called on a weekend to pick up her son from law
enforcement.




                                3
       Per the Incident Report, dated October 7, 2019, Burbank
law enforcement (an officer and a detective) responded to a Fry’s
Electronics store regarding a possible restraining order violation.
Christine, who had a restraining order against father, was hiding
from father in her vehicle at the store’s parking lot. Father was
circling the parking lot and staring at her. Law enforcement
observed father’s vehicle leaving the parking lot. The right tail
light was not operating, and father failed to stop at the posted
stop sign. Law enforcement conducted a traffic stop based on
father’s violations. They observed Paxton in a booster car seat in
the back seat. Per the detective’s request, father exited the
vehicle, and in speaking with father, both the officer and the
detective smelled a strong odor of marijuana emitting from
father’s vehicle.
       Father stated that he had just left the Logix Credit Union
(across the street from Fry’s Electronics). Father denied knowing
that his ex-girlfriend was in the area. He also denied that there
was a restraining order against him. The detective confirmed
with police department records that there was a valid restraining
order against father, and the protected party was Christine’s
seven-year-old daughter. Records also showed that father had an
outstanding felony arrest warrant for dangerous drugs
originating from the California Highway Patrol. Father was
arrested for the outstanding felony warrant.
       Father’s car was impounded as it was parked illegally.
Upon an inventory search of father’s vehicle, the officer located
two large duffle bags containing 22 large bags of suspected
marijuana in the trunk of the vehicle. The officer also located
$14,000 in cash underneath the two duffle bags. Based on the
amount of suspected marijuana and the amount of money found,




                                 4
father was subsequently charged with transportation of
marijuana for sale. Father made a spontaneous statement at the
jail booking counter that approximately 18 pounds of marijuana
was found in his vehicle.
       On December 5, 2019, the Children’s Social Worker (CSW)
received a phone call from father, who stated that the Burbank
Police Department had dropped all charges against him because
he had a legal amount (25 grams) of marijuana in his possession.
The same day, the CSW spoke with Detective Totemwong, who
reported that father was arrested for having 21.8 pounds of
marijuana, and that the charges against father had not been
dropped.
       On December 6, 2019, the family law court issued a
temporary restraining order against father listing Paxton as a
protected person. Mother sought the temporary order at the
request of the CSW and stated she needed help for the child.
Mother reported that this situation had happened before, and she
was worried for her son because father had no insight in how he
was putting the child in danger. Mother was worried that father
did not tell her what he did with their son. Mother could not
believe father had $14,000 while she was struggling to keep
Paxton fed and could not qualify for assistance. Mother
expressed concern that father was not honest with her, was
always claiming he was “‘licensed to sell marijuana,’” and was
stating that Christine had lied about father’s abuse of her
daughter.
       On December 12, 2019, the Supervising Children’s Social
Worker (SCSW) arrived unannounced at the home of mother and
Paxton. Mother reported that she left father several years ago
after she could not get him to stop dealing drugs while taking




                               5
care of their infant son. Mother stated that she struggled with
the fact that father would sell cocaine out of the home with the
baby on the bed next to him. She also disclosed that father would
allow drug addicts in their home and around their son. She
believed that father was also a user, but she had not been around
him in a long time. Mother reported father was aggressive with
her and continually placed their child in harm’s way and
therefore, she left him. Mother said that father had never held a
legitimate job to her knowledge, and although he claimed to be an
Emergency Medical Technician (EMT), she believed he was not
qualified nor working as an EMT.
       Mother reported that she fought with father in family law
court for years, and each time he would fight her for visitation
and custody. Father was granted weekend visits, but he was not
consistent in the beginning. Mother expressed frustration with
the family law system as it did not hold father accountable for his
behavior, and mother believed her son’s safety was compromised
in father’s care.
       During an unannounced visit to the home on December 12,
2019, there were no noted concerns in the home of the mother.
Cody L. (Cody), mother’s husband of two years, interacted well
with the SCSW and appeared to have a genuine caring interest in
mother and the child. Mother was pregnant with Cody’s child.
       Although mother had not seen marks or bruises on her son,
she worried about father’s aggression and anger issues. Mother
did not know how father acted with Paxton. Mother reported
being a victim of domestic violence in the past by father, and she
was afraid of him. Father’s previous arrest for slapping a small
child concerned mother as Paxton was at a difficult age to handle.
Previous referral history was indicative of physical abuse and




                                 6
domestic violence. Father had repeatedly been involved in illegal
activities and engaged in violence towards others while the child
was present.
       Mother described Paxton’s behavior as more aggressive
lately, and out of control upon returning from father’s visits. She
reported that Paxton was displaying hyperactive behavior and
cried more frequently as he was adjusting to not seeing his father
on weekends.
       DCFS reported that there was a history of father exhibiting
aggressive behavior. There was a nexus between this referral
and others in the past as father continued to be aggressive and
was stalking his ex-girlfriend, and involving the child in domestic
violence and criminal activity.
       Father’s criminal history included a 2006 conviction for
possessing concentrated cannabis and transporting a controlled
substance. In 2009, father was arrested for battery. In 2017, he
was arrested for possession of controlled substance for sale
(felony), transporting controlled substance (felony), possession of
money sale of controlled substance, infliction of injury upon a
child (felony) and infliction of injury upon a spouse (felony). In
April 2019, father was arrested for manufacturing/sale leaded
cane billy,2 and in October 2019, he was arrested for sell/furnish
marijuana hash.


2       Penal Code section 22210 provides, in relevant part: “[A]ny
person in this state who manufactures or causes to be
manufactured, imports into the state, keeps for sale, or offers or
exposes for sale, or who gives, lends or possesses any leaded cane,
or any instrument or weapon of the kind commonly known as a
billy . . . is punishable by imprisonment in a county jail.”




                                 7
Section 300 Petition and Detention Hearing (Dec. 19 & 20, 2019)
       On December 19, 2019, DCFS filed a petition pursuant to
section 300, subdivision (b), on behalf of Paxton, alleging: “The
child, Paxton D[.]’s father, Colter [C.] created a detrimental and
endangering environment for the child, in that the father
transported 21.8 pounds of marijuana while the child was a
passenger in the father’s vehicle. On a prior occasion, the father
sold cocaine in the presence of the child. On 10/07/19, the father
was arrested for 11360(A) HS-Sell Furnish/Etc./Marijuana/Hash.
Such a detrimental and endangering environment established by
the child’s father endangers the child’s physical health and safety
and creates a detrimental environment, placing the child at risk
of serious physical harm, damage and danger.”
       Father did not appear at the detention hearing on
December 20, 2019. The juvenile court found that DCFS had
made diligent efforts to attempt to contact father for the hearing.
The juvenile court ordered the child detained from father and
released to mother. In so ruling, the juvenile court noted that the
temporary restraining order issued by the family law court did
not allow for any visitation. Mother filed a Notice of Hearing and
Temporary Restraining Order (Form JV-250) and requested no
visitation for father. The juvenile court did not order visitation
for father, pending further court orders. The juvenile court took
over the restraining order issued by the family law court. The
matter was continued to January 10, 2020, for a hearing on the
restraining order as well as father’s arraignment.
Arraignment Hearing and Hearing on Restraining Order
(Jan. 10, 2020)
       Father appeared at the January 10, 2020, hearing. Father
was arraigned and entered a general denial as to the allegation.




                                 8
The juvenile court ordered monitored visitation for father. The
court reissued the temporary restraining order, and father was
served with a copy of the order in open court.
       The juvenile court stated: “Father having waived time, the
hearing date will be February 3rd, 2020, at 8:30 a.m. That is also
the date of the trial in this matter. . . . [¶] The court orders the
parents to return on that date, February 3rd, at 8:30 a.m. The
court advises the parents that if you do not return on that date at
that time, I can proceed without you, I can find the statements in
the petition to be true, I can place your child out of your care and
custody and could make orders regarding services with which you
would need to comply in order for the child to be returned to you.”
Jurisdiction/Disposition Report (Jan. 21, 2020)
       On January 16, 2020, the Dependency Investigator (DI)
made face-to-face contact with the child at mother’s home. The
DI observed the child to be clean, well-cared for, comfortable and
bonded with his mother. The DI observed Paxton to be happy
and well-adjusted to mother, who attended to Paxton’s needs
during the visit. The child reported he was happy with his
mother and that mother took good care of him. Paxton denied
being scared of anyone at home.
       On January 15, 2020, the DI interviewed father in person.
The DI smelled marijuana on father and asked him if he was
using marijuana. Father replied, “‘I have not used marijuana in
60 days. You can test me if you would like.’”
       Father stated that he had done nothing wrong, that he
worked for Cannacare, and that he was transporting their
product. He indicated that the $14,000 belonged to the company.
Attached to the Jurisdiction/Disposition Report were letters from




                                 9
Cannacare and a contract with Cannacare, where father was a
volunteer.
       Father admitted that he had a warrant because law
enforcement found drugs in his car, but the drugs were not his.
He stated that the marijuana “‘was for medical purposes under
proposition 215 and I am under the care of an approved American
Care Giver Association. This is an alternative medicine and I
choose to not use drugs/alcohol or prescription medication.’” With
respect to selling cocaine, father stated, “‘I never in my life I have
done, sold or had possession of cocaine.’” The DI explained to
father that having the child in his vehicle with 20 pounds of
marijuana was endangering the child. Father responded, “‘It was
in the trunk. What is the difference of people having a [six-]pack
of beer, Norco, Codeine that is accessible to kids inside the car,
that doesn’t seem safe but it’s not against the law.’”
       On January 17, 2020, the DI spoke with father via
telephone to obtain additional statements regarding the day of
his arrest. Father denied stalking his ex-girlfriend, claiming that
he had a restraining order against her. The DI informed father
that law enforcement was able to smell marijuana from his
vehicle, and father stated, “‘There was no smell of marijuana. It
was packaged and it was in the trunk. I was parked next to [a]
weed shop and I have my Due Diligence.’” Father asserted that
he had never endangered his child, and that he was a great
father.
       On January 16, 2020, the DI interviewed mother. Mother
stated that father “‘told me he was a caregiver, like someone that
lives in the house and takes care of people. He did not tell me he
transports marijuana. The day I had to pick up Paxton from the
police, Paxton was on a scheduled visit with his dad and it was a




                                 10
drop off day.’” When mother arrived at the scene to pick up
Paxton, she saw Paxton crying while law enforcement was towing
father’s car. Mother stated, “‘Paxton repeated to me of what he
saw when his dad was arrested. He told me his dad had to put
his hands behind his back and then head and he had cuffs on. He
described it perfectly to me.’”
      On January 16, 2020, the DI spoke with Paxton’s maternal
aunt by telephone. She had no safety concerns with mother’s
care of Paxton, stating that mother did a “‘phenomenal job as a
parent.’” The maternal aunt would sometimes babysit Paxton,
and was going to continue to do so when mother’s baby was born.
The maternal aunt disclosed that she knew father when they
were in school, and stated “he is not a good person.” She reported
that father had issues with rage, which she had witnessed. She
disclosed that father did not make great decisions, but she had
not seen him in a while and he could have changed.
      On January 16, 2020, the DI spoke with the director at
Paxton’s daycare. She reported that Paxton had been attending
the daycare for the last three years and always arrived happy
and clean, and that mother took good care of her son.
      Father reported he was currently employed at H&S Oil as a
sales consultant in Irvine. He also reported he was employed
with Cannacare Service Group as of March 2019, assisting with
the transportation of medical marijuana. Father stated that he
had been diagnosed with colon cancer two years ago, and he was
currently in remission. According to father, “‘I ingest medical
marijuana, and this is a medical approved practice.’” He denied
smoking marijuana.
      Regarding his relationship with mother, father disclosed
that he dated mother for 10 years. When they had Paxton, they




                               11
moved into his mother’s house. Mother had a restraining order
served on him, and father moved out. Father said that
coparenting with mother was hard at first. He stated, “‘She had
anger and I was angry, and we fought through mediation for a
year and half.’” The DI asked father if he and mother used drugs,
and he stated, “‘Since we were 18, we both had our weed cards
and we would smoke wee[d] recreationally.’”
       When questioned about his prior history with DCFS, father
claimed that the allegations were not true and that he did not hit
Christine’s daughter. Rather, he asserted that he had a
restraining order against Christine because she bit him. Father
stated he did not slap the child on the face. He also denied
having a physical altercation with Paxton’s mother.
       Mother reported she met father at school in the eleventh
grade. Things were good for about two years, and then father
started acting up and down. According to mother, “‘He would
lash out and a few minutes later act nice. It was really rocky.’”
Mother ended the relationship after an incident when she and
father were arguing and mother told father that she was going to
call the police. Father pushed her and Paxton while mother was
holding the child. Mother moved into the paternal grandmother’s
house, and she obtained a restraining order against father. She
denied that father had used drugs during their relationship, but
she suspected he was using cocaine. Mother denied having a
medical marijuana card, but admitted to smoking marijuana
when she was 18 years old. She denied smoking marijuana and
having substance abuse issues. Mother reported that in 2018,
father began having overnight weekend visits while she had
custody of Paxton during the week. Mother indicated that she
and father were able to coparent well until father’s arrest.




                               12
       On January 16, 2020, mother stated, “‘I want this case to
close with a Family Law Order granting me full custody and I
want the Court to order monitor[ed] visits for the father with a
Court approved monitor.’” She added, “‘I want my son safe and I
don’t want him sad for not being able to see his father. He misses
him.’” Mother stated she would be taking her son to counseling
to help him deal with his trauma of witnessing father’s arrest.
       DCFS recommended that the juvenile court sustain the
petition against father and terminate jurisdiction with a family
law order in place granting mother full legal and physical custody
of Paxton and monitored visits for father. DCFS reported mother
had been cooperative and forthcoming, was protective of the
child, and was able and willing to protect and provide for him.
Mother indicated she was able to continue protecting her son
without DCFS’s involvement as she had a strong support system
and was resourceful.
       DCFS reported that since law enforcement was able to
smell the marijuana from the car, the child, too, was able to smell
the marijuana and inhale such substance. DCFS opined father
appeared to lack insight of how he was endangering the child
while transporting 20 pounds of marijuana as he believed he did
not place the child at risk. Father denied domestic violence and
hitting a child’s face. He had unresolved anger management
issues and displayed a pattern of hostile relationships, such as
pushing mother while she was holding Paxton and hitting
Christine’s daughter in the face.




                                13
Jurisdiction/Disposition Hearing (Feb. 3, 2020)
       On February 3, 2020, father was not present in court. After
asking if there was any objection, the juvenile court found notice
proper for the hearing.
       Father’s counsel asked for a brief continuance for father to
be present. Counsel noted that father had been present at
previous hearings. She also indicated that father had not
communicated with her on February 3, 2020, and she was not
sure why he was not present.
       The juvenile court denied father’s counsel’s request for a
continuance, stating: “The father was ordered to return at 8:30
for today’s trial date. It is 9:34. The court has not been
presented with any information explaining his absence, and the
court finds good cause has not been presented to continue this
matter.”
       Counsel for DCFS asked the juvenile court to sustain the
(b)(1) allegation. Mother’s counsel and child’s counsel joined in
DCFS’s request. Father’s counsel asked for the allegation to be
dismissed, and in the alternative, asked for the sentence
regarding father selling cocaine to be stricken.
       After hearing argument and considering the documentary
evidence, the juvenile court found the (b)(1) allegation to be true
as alleged. It found father’s statements that he was transporting
marijuana as part of his employment to be highly questionable.
But even if the juvenile court were to accept the fact that he was
working for a marijuana business, this was a dangerous business
requiring him to transport an extremely large amount of
marijuana, which could be smelled by law enforcement, and carry
a large amount of cash at the same time. The juvenile court
noted that father was violating a restraining order in addition to




                                14
transporting the large amount of drugs with the child in the car.
It found father’s statements that he happened to be in the area
were not credible. The juvenile court stated that father’s high-
risk activities with a very young child present showed an extreme
lack of judgment, which placed the child at risk of suffering
serious physical harm. It further noted that evidence of father’s
prior drug activity came from mother directly, who witnessed
what was occurring in her home with the child present.
       The juvenile court proceeded to disposition and admitted
the same evidence from adjudication. It asked the parties if there
was any additional evidence from any party, and counsel for
DCFS and father’s counsel replied, “No, your Honor.” DCFS
recommended that Paxton remain removed from father, and that
the case close giving mother full legal and physical custody of
Paxton with monitored visits to father. Father’s counsel objected
to closing the case, asked for father to have the opportunity to
reunify with Paxton, and otherwise submitted the issue to the
court. Mother’s counsel and Paxton’s counsel joined with DCFS.
        The juvenile court declared Paxton a dependent of the
court under section 300, finding that continuance in the home of
father was contrary to the child’s welfare. It further found by
clear and convincing evidence that there was or would be a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the child if returned to father,
and there were no reasonable means by which the child’s physical
health could be protected without removing him from father’s
physical custody. The juvenile court’s determination was based
on the facts as found true in the sustained petition, father’s
conduct of engaging in extremely high risk and dangerous




                                15
activities while having the child in his care, and father’s denials
and lack of insight.
       In addition, the juvenile court found that DCFS made
reasonable efforts to prevent the need for removal, and there
were no services available to prevent removal. It ordered Paxton
removed from father and to remain released to mother.
       Finally, the juvenile court found under sections 245.5 and
390 that the child was safely in the custody of mother, and that it
was in the interests of justice and in the best interests of the
welfare of the child that jurisdiction be terminated. It
determined that mother was not in need of treatment or
rehabilitation. The juvenile court then indicated that it would
terminate jurisdiction upon receipt of a juvenile custody order
providing mother sole legal and sole physical custody and
monitored visitation to father.
Termination of Jurisdiction (Feb. 10, 2020)
       The juvenile custody order was filed on February 10, 2020,
ordering sole legal and sole physical custody to mother and
monitored visits to father. That same day, the juvenile court
terminated jurisdiction over Paxton.
Appeal
       Father filed a timely notice of appeal.
                           DISCUSSION
I. Father’s Request to Continue the Jurisdiction and Disposition
Hearings
       Father asserts that the juvenile court abused its discretion
in failing to continue the jurisdiction and disposition hearings,
claiming a brief continuance would not have prejudiced the court
or any of the parties.




                                16
        A. Applicable law and standard of review
        Section 352 governs continuances in dependency hearings.
Continuances must be requested in writing at least two court
days prior to the hearing date with affidavits or declarations
detailing specific facts showing that a continuance is necessary,
unless the court for good cause entertains an oral motion for a
continuance. (§ 352, subd. (a)(3).) A continuance may be granted
only upon a showing of good cause, and only if it is not contrary
to the interests of the minor. (§ 352, subd. (a)(1), (2).) “In
considering the minor’s interests, the court shall give substantial
weight to a minor’s need for prompt resolution of his or her
custody status, the need to provide children with stable
environments, and the damage to a minor of prolonged temporary
placements.” (§ 352, subd. (a)(1).)
        An order denying a continuance is reversed only upon a
showing of abuse of discretion. (In re Gerald J. (1991)
1 Cal.App.4th 1180, 1187.) A juvenile court abuses its discretion
if its decision is arbitrary, capricious or patently absurd. (In re
Tamneisha S. (1997) 58 Cal.App.4th 798, 806.)
        B. Analysis
        Father never showed good cause by providing a valid
explanation regarding why he had not attended the hearing as
scheduled. Father’s counsel only represented that father had not
communicated with her on February 3, 2020, and counsel was not
sure why father was not present. And, notice to father was
deemed proper. After all, father was previously advised that if he
did not return on February 3, 2020, at 8:30 a.m., the juvenile
court could proceed without him, could find the statements in the
petition to be true, and could place Paxton out of father’s care and
custody.




                                17
       Nor has father demonstrated any prejudice from the
juvenile court’s denial of his request for a continuance. (Cal.
Const., art. VI, § 13; In re Celine R. (2003) 31 Cal.4th 45, 59–60.)
Father fails to show that the juvenile court would have reached a
different result if a continuance had been granted. (Id. at p. 60.)
Notably, when the juvenile court asked the parties if there was
any additional evidence from any party, father’s counsel replied,
“No, your Honor.” And there was nothing stopping father’s
counsel from proceeding to present evidence on father’s behalf
and challenge evidence submitted by DCFS.
       For the first time on appeal, father asserts that a brief
continuance would have allowed for father’s presence and an
opportunity to testify. But, the record makes plain that even if
father had testified, no more favorable of an outcome would have
resulted. Father continued to deny the threat that his actions
posed to Paxton’s safety. (In re Esmerelda B. (1992) 11
Cal.App.4th 1036, 1044 [denial is a relevant factor in
determining whether the parent is likely to modify his behavior].)
“One cannot correct a problem one fails to acknowledge.” (In re
Gabriel K. (2012) 203 Cal.App.4th 188, 197.) And his steadfast
denial was reinforced by father’s counsel’s argument that the
marijuana found in father’s custody did not put the child in
danger because it was stored in the trunk of the vehicle and not
accessible to the child.
       No good cause was shown, and it was not in Paxton’s
interest to delay the proceedings any longer. It follows that the
juvenile court did not abuse its discretion in declining to continue
the hearing.




                                 18
II. Jurisdictional Finding
      Father argues that there was insufficient evidence to
support the jurisdictional finding in Paxton’s case.
      A. Applicable law and standard of review
      In dependency proceedings, DCFS must prove by a
preponderance of the evidence that the child who is the subject of
the section 300 petition comes under the juvenile court’s
jurisdiction. (§ 355, subd. (a); Cynthia D. v. Superior Court
(1993) 5 Cal.4th 242, 248.) “In reviewing the sufficiency of the
evidence on appeal, we look to the entire record for substantial
evidence to support the findings of the juvenile court. We do not
pass on the credibility of witnesses, attempt to resolve conflicts in
the evidence, or determine where the weight of the evidence lies.
Instead, we draw all reasonable inferences in support of the
findings, view the record in the light most favorable to the
juvenile court’s order and affirm the order even if there is other
evidence supporting a contrary finding. [Citations.]” (In re A.M.
(2010) 187 Cal.App.4th 1380, 1387–1388.) On appeal, the parent
has the burden of showing that there is insufficient evidence to
support the juvenile court’s jurisdictional findings. (In re
Geoffrey G. (1979) 98 Cal.App.3d 412, 420.)
      Section 300, subdivision (b)(1), provides, in relevant part:
“A child who comes within any of the following descriptions is
within the jurisdiction of the juvenile court which may adjudge
that person to be a dependent child of the court: [¶] . . . [¶] The
child has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure
or inability of his or her parent or guardian to adequately
supervise or protect the child, or the willful or negligent failure of
the child’s parent or guardian to adequately supervise or protect




                                 19
the child from the conduct of the custodian with whom the child
has been left, or by the willful or negligent failure of the parent or
guardian to provide the child with adequate food, clothing,
shelter, or medical treatment.”
       While harm is not presumed from the mere fact of drug or
alcohol use (In re Alexis E. (2009) 171 Cal.App.4th 438, 453),
when an issue such as substance abuse causes the parent to act,
or fail to act, in ways which jeopardize the child’s safety, the
court may find a risk of harm (In re Travis C. (2017) 13
Cal.App.5th 1219, 1226–1227; In re Drake M. (2012) 211
Cal.App.4th 754, 766–768).
       “‘Facts supporting allegations that a child is one described
by section 300 are cumulative.’ [Citation.]” (In re T.V. (2013) 217
Cal.App.4th 126, 133.) “It is not necessary for DCFS or the
juvenile court to precisely predict what harm will come to [the
children] . . . . Rather, it is sufficient that [the parent’s] illness
and choices create a substantial risk of some serious physical
harm or illness.” (In re Travis C., supra, 13 Cal.App.5th at
pp. 1226–1227.)
       When a child is at risk, the juvenile court may take
jurisdiction before the child has suffered any actual harm. (In re
Eric B. (1987) 189 Cal.App.3d 996, 1003 [“The state, having
substantial interests in preventing the consequences caused by a
perceived danger is not helpless to act until that danger has
matured into certainty. Reasonable apprehension stands as an
accepted basis for the exercise of state power”].)
       B. Analysis
       Ample evidence supports the juvenile court’s finding that
Paxton falls within the scope of section 300, subdivision (b), as
alleged against father. Paxton was at substantial risk of harm




                                 20
due to father’s high risk and dangerous actions, including
transporting 21.8 pounds of marijuana in the child’s presence.
       Moreover, the evidence showed that father had a long
history of substance abuse and drug-related criminal activity. At
the time of his October 7, 2019, arrest, father had an outstanding
felony arrest warrant for dangerous drugs. Six months prior to
the October 2019 incident, father was arrested for
manufacturing/sale leaded cane billy. In 2017, father was
arrested for possession of controlled substance for sale (felony),
transporting controlled substance (felony), and possession of
money sale of controlled substance. Father’s criminal history
also included a 2006 conviction for possessing concentrated
cannabis and transporting a controlled substance.
       On appeal, father does not challenge the sustained
allegation that he sold cocaine in Paxton’s presence or that he
was arrested for sell/furnish/etc./marijuana/hash. Instead, he
focuses solely on the October 7, 2019, arrest, claiming that any
lack of insight or protective capacity demonstrated by him had no
nexus to a current risk of harm to Paxton because the October
2019 incident was not likely to recur. We cannot agree. Mother
reported that this situation had happened before, and she was
worried for her son because father had no insight as to how he
was putting Paxton in danger. In addition, father’s outstanding
felony arrest warrant was due to dangerous drugs found in his
car, which father denied belonged to him.
       Moreover, there was ample evidence that father’s
dangerous actions affected his parenting and placed Paxton at
risk. Since law enforcement was able to smell the marijuana
from the car, presumably the child too was able to smell and
inhale such substance. And, the October 2019 incident was the




                                21
second time in 2019 that mother was called on a weekend to pick
up her son from law enforcement. There was also evidence of
father’s prior drug activity in Paxton’s presence as mother
witnessed father sell cocaine out of the home with Paxton on the
bed next to him, and father allowed drug addicts in their home
and around Paxton. Mother could not get father to stop dealing
drugs while taking care of Paxton.
      Given father’s long criminal history, his outstanding felony
arrest warrant for dangerous drugs, his conviction and numerous
arrests for possessing and transporting a controlled substance,
and his most recent arrest for transporting marijuana in Paxton’s
presence, there was substantial evidence that father’s drug-
related dangerous activities were ongoing.
      Furthermore, there was direct evidence of a connection
between father’s dangerous behavior and the violence that
threatened Paxton’s safety. In fact, the present case began
because father was stalking Christine when there was a
restraining order against him protecting Christine’s child. Yet,
father denied stalking Christine and slapping Christine’s child,
and he denied there was a restraining order against him.
Father’s outright denial and failure to comprehend the
recklessness of his actions is additional evidence that he placed
Paxton at substantial risk of harm.
      For all these reasons, the juvenile court’s jurisdictional
finding under section 300, subdivision (b), is supported by
substantial evidence.
III. Removal Order
      Father argues that the juvenile court erred in removing
Paxton from his custody.




                                22
       A. Forfeiture
       Parties, including parents in dependency cases, are not
permitted to raise issues for the first time on appeal that could
have been raised in the trial court. “[A]ny other rule would
permit a party to trifle with the courts” by “deliberately
stand[ing] by” without making an objection, and “thereby permit
the proceedings to reach a conclusion in which the party could
acquiesce if favorable and avoid if unfavorable.” (In re Lorenzo C.
(1997) 54 Cal.App.4th 1330, 1339; see also In re Aaron B. (1996)
46 Cal.App.4th 843, 846.) It is unfair to the trial court and the
other parties for an appellate court to consider a defect that could
have been presented to the trial court and cured. (In re Cheryl E.
(1984) 161 Cal.App.3d 587, 603.)
       On appeal, father asserts that the juvenile court improperly
removed Paxton from his custody, claiming he was able to protect
Paxton from harm. However, at disposition, father did not raise
this contention. Instead, father’s counsel objected to closing the
case, asked for father to have the opportunity to reunify with
Paxton, and otherwise submitted the issue to the court.
Moreover, father’s counsel made no objection to the juvenile
court’s order removing Paxton from father’s custody. By failing
to object to the juvenile court’s removal order or to suggest in any
way that the juvenile court release Paxton to him, father forfeited
the opportunity to raise these issues on appeal.
       For the sake of completeness, we turn to the merits of
father’s argument.
       B. Standard of review and applicable law
       “‘After the juvenile court finds a child to be within its
jurisdiction, the court must conduct a dispositional hearing.
[Citation.] At the dispositional hearing, the court must decide




                                23
where the child will live while under the court’s supervision.’
[Citation.] ‘A removal order is proper if based on proof of
parental inability to provide proper care for the child and proof of
a potential detriment to the child if he or she remains with the
parent. [Citation.] “The parent need not be dangerous and the
minor need not have been actually harmed before removal is
appropriate. The focus of the statute is on averting harm to the
child.” [Citation.] The court may consider a parent’s past
conduct as well as present circumstances.”’ (In re A.S. (2011) 202
Cal.App.4th 237, 247, overruled in part on other grounds in
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7.)
       For a child to be removed from parental custody under
section 361, subdivision (c)(1), “DCFS has the burden to prove by
clear and convincing evidence that there is a risk of substantial
harm to the child if returned home and the lack of reasonable
means short of removal to protect the child’s safety. [Citations.]”
(In re Yolanda L. (2017) 7 Cal.App.5th 987, 992.) We review a
dispositional order removing a dependent child from parental
custody for substantial evidence, keeping in mind a juvenile court
had to find clear and convincing evidence supporting removal.
(In re V.L. (2020) 54 Cal.App.5th 147, 155.)
       “The court has broad discretion to determine what would
best serve and protect the child’s interest and to fashion a
dispositional order in accord with this discretion. [Citations.]”
(In re Christopher H. (1996) 50 Cal.App.4th 1001, 1006.) The
dispositional order may not be reversed by the appellate court
absent a clear abuse of discretion. (Ibid.) In other words, the
appropriate test is whether the juvenile court exceeded the
bounds of reason. (In re Stephanie M. (1994) 7 Cal.4th 295, 318–
319.) There is no abuse of discretion where substantial evidence




                                 24
supports the order. (In re Daniel C.H. (1990) 220 Cal.App.3d 814,
839.)
       C. Analysis
       Applying these legal principles, the juvenile court did not
err in removing Paxton from father. As set forth above, there is a
substantial risk of harm if Paxton were returned to father, who
continues to engage in dangerous activity. And the juvenile court
found that DCFS made reasonable efforts to prevent removal.
       Urging us to reverse, father claims that as a reasonable
alternative to removal, the juvenile court could have ordered
father to tell mother where he and Paxton were at all times
during their visits. We do not see this option as a reasonable
alternative to removal. Mother was worried that father did not
tell her what he did with Paxton, and she did not know how
father acted with the child. Moreover, father lacked insight of
how he was endangering Paxton, and he believed he did not place
the child at risk. Despite being arrested for having 21.8 pounds
of marijuana in his car, father told the CSW that the charges
against him had been dropped because he had a legal amount (25
grams) of marijuana in his possession. Father denied there was a
smell of marijuana coming from the vehicle. He stated he never
endangered his child and he was a great father. Father
maintained he had done nothing wrong, that the marijuana was
in the trunk, and he compared the transportation of marijuana to
having beer, Norco, or codeine accessible to a child inside a car.
As recently as January 15, 2020, the DI smelled marijuana on
father.
       The record establishes that four-year-old Paxton would not
be safe in father’s custody and supports a reasonable inference
that father’s drug-related dangerous actions were continuing




                               25
issues. Accordingly, there were no reasonable means to protect
the child short of removal from father.
IV. Termination of Jurisdiction
       Father claims the juvenile court improperly terminated
jurisdiction because the parents had unresolved domestic
violence issues, and the mother had unresolved substance abuse
issues.
       A. Relevant law
       The juvenile court has broad statutory authority at
disposition to make orders in the child’s best interest, which
includes an order terminating jurisdiction with the child to
remain in the custody of a previously custodial parent, as long as
the custody, visitation, and/or protective orders made at
disposition sufficiently resolve any risk of harm to the child.
(In re Destiny D. (2017) 15 Cal.App.5th 197, 207.)
       B. Analysis
       In the instant case, the only threat to Paxton’s well-being
was being exposed to father’s drug-related high risk behavior,
and the consequences thereof during unmonitored visits with
father. The juvenile court’s order sustaining the section 300
petition was based on the facts as found true in the sustained
petition, namely father’s conduct of engaging in extremely high
risk and dangerous activities while having the child in his care,
as well as father’s denials and lack of insight.
       Father claims that mother was never drug tested and she
would have benefitted from services such as domestic violence,
anger management, parenting, and individual counseling.
However, mother denied smoking marijuana and having
substance abuse issues, and the juvenile court found that mother
was not in need of treatment or rehabilitation. In fact, mother




                                26
was nonoffending. A parent’s status as “offending” or
“nonoffending” is a factor for the court to consider in exercising
its discretion as to whether to terminate jurisdiction. (In re
Destiny D., supra, 15 Cal.App.5th at p. 209.) The maternal aunt
stated that mother did a “‘phenomenal job as a parent.’” And,
according to the director at Paxton’s daycare, which Paxton had
been attending for the last three years, he always arrived happy
and clean, and mother took good care of her son. Mother
indicated she was able to continue protecting her son without
DCFS’s involvement as she had a strong support system and was
resourceful. Mother was dedicated to Paxton’s well-being, which
included monitored visits with father as mother stated in
January 2020, “‘I want my son safe and I don’t want him sad for
not being able to see his father. He misses him.’”
       With respect to domestic violence between mother and
father, mother was not in a relationship with father and had not
been around him in a long time. The evidence made it clear that
father was the perpetrator of domestic violence, while mother
kept the child safe by ending the relationship, resorting to family
law court and filing for restraining orders. Custody exchanges
took place at the police station. And, mother and father were
able to coparent Paxton until father was arrested in Paxton’s
presence in October 2019. At that time, mother obtained a
temporary restraining order against father listing Paxton as a
protected person and not allowing for any visitation.
       The juvenile court was able to sufficiently mitigate the risk
going forward by issuing the new family law order, including that
father have only monitored visits. Accordingly, there was no
reason for the juvenile court to continue jurisdiction.




                                 27
V. Custody and Visitation Orders
       Father claims the juvenile court abused its discretion in
determining sole physical custody with monitored visits for father
was in Paxton’s best interests.
       A. Forfeiture
       Father forfeited any right to challenge the custody and
visitation order because he failed to raise the issues before the
juvenile court. When the juvenile court made its custody and
monitored visitation order, father’s counsel did not object or ask
for joint physical custody or unmonitored visits. Thus, father
forfeited his argument that the juvenile court abused its
discretion in determining sole physical custody to mother with
monitored visits for father was in Paxton’s best interests.
       For the sake of completeness, we will address the substance
of father’s argument.
       B. Applicable law and standard of review
       When the juvenile court terminates its jurisdiction, it
issues an exit custody and visitation order that becomes part of
an existing family law case or the basis for opening one.
(§ 362.4.) The exit order is considered a final judgment and
remains in effect after dependency jurisdiction is terminated.
(§ 302, subd. (d); see also § 361.2, subd. (b)(1).) Thereafter, the
family court may modify the exit order if “the court finds that
there has been a significant change of circumstances since the
juvenile court issued the order and modification of the order is in
the best interests of the child.” (§ 302, subd. (d); see also Heidi S.
v. David H. (2016) 1 Cal.App.5th 1150, 1165.)
       The juvenile court has broad discretion when making
custody and visitation exit orders and such orders will not be
reversed on appeal absent an abuse of that discretion.




                                 28
(Bridget A. v. Superior Court (2007) 148 Cal.App.4th 285, 300–
301.) “[W]hen a court has made a custody determination in a
dependency proceeding, ‘“a reviewing court will not disturb that
decision unless the trial court has exceeded the limits of legal
discretion by making an arbitrary, capricious, or patently absurd
determination [citations].”’ [Citations.] And [the California
Supreme Court has] recently warned: ‘“The appropriate test for
abuse of discretion is whether the trial court exceeded the bounds
of reason. When two or more inferences can reasonably be
deduced from the facts, the reviewing court has no authority to
substitute its decision for that of the trial court.”’ [Citations.]”
(In re Stephanie M., supra, 7 Cal.4th at pp. 318–319.)
       The broad discretion of the juvenile court in making exit
orders focuses on the best interests of the child in consideration of
the totality of the circumstances; there are no presumptions with
regard to shared custody. (In re Chantal S. (1996) 13 Cal.4th
196, 201; In re Nicholas H. (2003) 112 Cal.App.4th 251, 268.)
       C. Analysis
       The evidence fully supported the juvenile court’s decision to
protect Paxton by granting mother sole custody and requiring
that father’s visits be monitored.
       Urging us to reverse, father again asserts that mother
never received services for marijuana use, domestic violence,
anger management, parenting, and individual counseling.
Father attempts to liken mother to the father in In re C.W. (2019)
33 Cal.App.5th 835, where the appellate court reversed the
custody award to the father and the termination of jurisdiction.
(Id. at p. 866.) In re C.W., supra, 33 Cal.App.5th 835 is
inapposite. In that case, the father was an “admitted, convicted
child sex abuser, [who] failed to reunify with his son, participated




                                 29
in barely any reunification services, engaged in no sexual abuse
counseling, and live[d] on the other side of the continental United
States, far away from the watchful eye of even the most
conscientious local child welfare officials.” (Id. at pp. 837–838.)
The father’s “‘history of sexually inappropriate behaviors’” was a
sustained allegation, the father acknowledged that his
relationship with his son was “‘practically non-existent,’” and the
juvenile court had terminated family reunification services. (Id.
at pp. 843–844.)
       In contrast, mother here was nonoffending, and the
juvenile court found that mother was not in need of treatment or
rehabilitation. Furthermore, there was no evidence that mother
was currently using drugs. Mother was protective of Paxton by
kicking father out of the home, calling law enforcement, and
seeking and enforcing a restraining order. Paxton was well-
cared, comfortable, happy, and bonded with mother. Mother was
able and willing to protect and provide for Paxton.
       Regarding the order for monitored visitation, because
father’s drug-related criminal activities were ongoing in Paxton’s
presence, endangering and traumatizing Paxton in the first
place, the child was not safe in father’s care. And, father did not
understand that he endangered Paxton by transporting the child
in a vehicle that smelled of and contained 21.8 pounds of
marijuana. Furthermore, he denied responsibility for his actions,
including the felony arrest warrant for dangerous drugs in his car
that father claimed were not his.
       It follows that the order allowing only for monitored
visitation was necessary for Paxton’s welfare and thus not an
abuse of discretion.




                                30
                         DISPOSITION
      The juvenile court’s jurisdictional finding and dispositional
orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                              ______________________________, J.
                                    ASHMANN-GERST


We concur:



_______________________________, P. J.
           LUI



_______________________________, J.
           HOFFSTADT




                                31